 COMPAGNIE GENERALE TRANSATLANTIQUE535Compagnie Generale Transatlantique(French Line)1andSteam-ship OfficeWorkers Union Local 1809,International Longshore-men's Association,Independent,Petitioner.Cases Nos. 2-RC-8543 2 and 2-RC-8558.March 4,1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeNorman A. Cole, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of office clerical employees at the Em-ployer's offices at 17 State Street and pier 88, North River, New York,New York, excluding professional employees, guards, executives, andall supervisors as defined in the Act.Alternatively, the Petitionermanifested its willingness to proceed to an election in any unit ofoffice clericals which the Board finds appropriate.The Employercontends that the only appropriate unit should consist of the officeclerical employees at its offices at 610 Fifth Avenue in New York,New York, as well as the office clericals at 17 State Street and pier 88,North River. There is no history of collective bargaining covering anyof the employees here involved.The Employer is a private French stock corporation licensed to dobusiness in the State of New York and is engaged in the ownership andoperation of oceangoing vessels on which it transports passengers andfreight from New York City to various foreign ports. To facilitatethese operations, the Employer maintains three offices in New YorkCity located at 17 State Street, 610 Fifth Avenue, and pier 88, NorthRiver.All offices are under the control and" direction of a generalmanager located at 17 State Street who determines all operational andpolicy matters and to whom all department heads directly report atfrequent intervals.1The Employer's name appears as amended at the hearing' The Petitioner's separate petitions for separate units of office clerical employees atthe Employer's offices at 17 State Street and pier 88, North River, in New York, New York,were consolidated for purposes of hearingOn motion of the Petitioner at the hearing,to which the Employer did not object,the separate unit requests were consolidated.117 NLRB No. 75. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are four departments at the State Street location-personnel,accounting, freight, and claims and insurance.The personnel depart-ment maintains all personnel records, payroll records, and wage listsfor the employees at all of the Employer's locations in New YorkCity.All requests for personnel at the various locations are routedto the personnel department manager who procures and screens can-didates for employment.The accounting department maintains booksand records for all locations, pays all bills, and prepares payroll checksfor all personnel.The record discloses that an employee in the ac-counting department at State Street works as a cashier at the FifthAvenue offices.The freight department performs its primary functionof soliciting and booking freight. In addition, however, it solicits andbooks passenger accommodations, a function performed by the pas-senger department at Fifth Avenue.Employees in the freight de-partment work in close cooperation with the employees in the pas-senger department at Fifth Avenue in preparing manifests for eachsailing and in insuring that entry requirements at foreign ports -havebeen met.The claims and insurance department handles all claimsagainst the Employer for personal injuries and property loss sus-tained by its passengers and shippers, and procures and keeps accountof fire, property damage, and theft insurance for all locations. Inaddition, the claims and insurance department works closely with theimmigration department at Fifth Avenue on immigration problemsarising out of the Employer's operations.The Employer maintains three departments at its offices at 610 FifthAvenue-passenger and baggage, immigration, and advertising andpublic relations.The passenger and baggage department solicits andsells accommodations on the Employer's oceangoing liners.Someof the employees in this department process all baggage incident tocustomers' ocean travel and are permanently stationed in offices atpier 88, North River, although they remain at all times under thesupervision of the department manager at Fifth Avenue.As indi-cated above, a cashier from the accounting department at State Streetis stationed at the Fifth Avenue offices to handle sales receipts of thepassenger and baggage department.The employees in the immigra-tion department visit the Employer's offices at pier 88 whenever anyof the Employer's vessels sails from or docks at the pier to handle im-migration problems which might arise concerning its passengers orcrew.The advertising and public relations department publicizesthe Employer's passenger and freight operations.Advertising ma-terials prepared by the employees in this department are stored in astorage room at pier 88 and are mailed to interested parties on requestof this department by a mailing clerk stationed at the pier.The rec-ord discloses that employees in the advertising and public relations COMPAGNIE GENERALE TRANSATLANTIQUE537department work in close cooperation with employees in the operationsdepartment at the pier in preparing releases involving technical as-pects of the Employer's operations.In addition to the baggage operations performed at pier 88, theemployees of which are directly supervised by the passenger and bag-gage department at Fifth Avenue, the Employer maintains opera-tions, purchasing, and accounting departments at pier 88.The opera-tions department employees arrange for the docking of the Employer'svessels at the pier, insure that all supplies, equipment, and repairsaremade available in timely fashion so that the vessels may ful-fill their departure schedules, and work with employees in the immi-gration department at the Fifth Avenue location on immigrationproblems which arise.Purchasing department employees purchasesupplies for the offices at all the Employer's locations.Employees inthe accounting department on the pier prepare payroll lists for bag-gage porters who are not employees of the Employer, which payrollsare chargeable to a private stevedoring firm which supplies the portersto load and unload the Employer's vessels.The record discloses that all employees of the Employer located atthe three locations in New York City are paid on the same basis, workthe same hours, receive the same holiday, vacation, pension, hospital-ization, and bonus benefits.Moreover, the record establishes severalinstances of transfer of employees between the Fifth Avenue officesand the State Street location, as well as transfers from Fifth Avenueto pier 88.Finally, although some of the clerical employees at thevarious-locations have acquired ;specialized skills due to long periodsof training on the job, it appears that the great majority of the em-ployees here sought exercise the same skills and perform similar duties.On the basis of the foregoing, and the entire record in this proceed-ing, we find that the duties and interests of the office clerical employeesat the Employer's three locations at 610 Fifth Avenue, 17 State Street,and pier 88, North River, are sufficiently allied and interrelated towarrant including them in a single unit for collective-bargaining pur-poses.3Accordingly, we find that the Petitioner's unit request, limitedto the office clerical employees at the Employer's offices at 17 StateStreet and pier 88, North River, is inappropriate.However, as thePetitioner has expressed its willingness to proceed to an election inthe broader unit, and as its showing of interest in the broader unitis sufficient, we shall order that an election be conducted among theemployees in such unit.There remains for consideration the unit placement of certainoffice clerical personnel.The Petitioner urges that Sonia Kinczel,Irma Ripert, and Babette Ebert should be excluded from the unit on3SeeAmerican Broadcasting Company,107 NLRB 74. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ground that they are confidential employees and that FrancisCristelli should be excluded on the ground that he -is either a super-visor or a managerial employee.The Employer contends that theseindividuals do not enjoy the status attributed to them by the Petitionerand should therefore be included in the unit.The Employer urgesthatAndre Morin, 'Sebastian Scordia,HaroldWilson, CharlesGourbaisville, and John E. Intravaia are supervisors who should beexcluded from the unit and that Roland Gareau and Oreste Fagoni areeither supervisors or managerial employees who shouldalso be ex-cluded.The Petitioner urges that these individuals should beincluded.Kinczel is the personal secretary to the operating and assistant op-erating managers at pier 88 and performs general stenographic duties.There is no evidence that the operating manager or his assistant in anyway formulates, determines, and effectuates management policies inthe field of labor relations, nor is there any evidence that Kinczel hasever been assigned to work on any labor relations matters.Ebert is asecretary to the assistant operating manager and apparently performsthe same duties as Kinczel.Ripert is the secretary to the manager ofthe claims and insurance department.The record discloses that themanager of the claims and insurance department does not formulate,determine, and effectuate the Employer's labor relations policies.4 Inview of the foregoing, we find that Kinczel, Ebert, and Ripert do notassist and act in a confidential capacity to persons who formulate,determine, and effectuate the Employer's labor relations policies andthat they are therefore not confidential employees.5We shall includethem in the unit.Cristelli is employed as a clerk in the claims and in-surance department at 17 State Street where he processes claims filedagainst the Employer to the extent that he assembles the relevant dataupon which the claim is based, transfers the data to company forms,and then transmits the forms to others who adjust and dispose of theclaims.He possesses no authority to hire, discharge, or otherwise af-fect the terms and conditions of employment of other employees, norhas he authority either to settleclaimsor commit the Employer to anysuch settlement.On these facts, we find that Cristelli is neither asupervisor nor a managerialemployee.6We shall therefore includehim in the unit.4 The Petitioner apparently contends that the manager of the claims and insurancedepartment formulates,determines,and effectuates the Employer's labor relations policiesbecause he is an attorney and appeared at the hearing in this proceeding to assist theEmployer's counsel.The Petitioner therefore urges that the secretary to this manageracts and assists him and is therefore a confidential employee.We find no merit in thiscontention as the record discloses that this manager appeared at the hearing solely totestify as to the operations of his department6SeeThe B. F.Goodrich Company,115 NLRB 722, 724.6 SeeThe Diamond Match Company,108 NLRB 183. COMPAGNIE GENERALE TRANSATLANTIQUE539Morin is classified as a principal clerk in the accounting departmentat State Street where his duties consist of checking manifests, baggagereceipts, and making book entries.He possesses no authority to hireor discharge, nor does he possess any other indicia of supervisory au-thority.Although Morin's monthly salary is $50 higher than that ofthe employees in the department, this higher salary is apparently at-tributable to his greater length of service.Under the circumstances,we find that Morin is not a supervisor and we shall include him in theunit.Scordia is classified as the assistant manager of the passengeraccounting section of the State Street accounting department. In theabsence of the chief of his section, who is admittedly a supervisor,Scordia possesses authority to discipline employees under him.Hemakes effective recommendations as to retention or termination ofother employees.Wilson is the chief mail clerk in the State Streetmailroom.The record discloses that he possesses and has exercisedauthority effectively to recommend the discharge of employees underhim.Gareau is employed in the maintenance, purchasing and sup-plies section of the purchasing department at pier 88.He possesses theauthority effectively to recommend the discharge of employees in hissection.Gourbaisville is classified as the assistant manager of theautomobile section in the automobile and baggage department at pier88.He too possesses authority effectively to recommend the dischargeof employees in his department.Additionally, he assumes the dutiesand responsibilities of the department manager, who is concededly asupervisor, during the manager's absence from the department. Intra-vaia is the chief clerk of the baggage section of the automobile andbaggage department at pier 88.He can effectively recommend thedischarge of employees in his section as well as the granting of wageincreases to them.Fagoni heads the food purchasing section in thepurchasing department on pier 88.While he did not testify at thehearing, uncontradicted testimony establishes that he responsiblydirects the employees in his section.On the basis of the foregoing,we find that Scordia, Wilson, Gareau, Gourbaisville, Intravaia, andFagoni are supervisors within the meaning of the Act and that theyshould be excluded from the unit.Accordingly, we find that a unit of all office clerical employees at theEmployer's offices at 610 Fifth Avenue, 17 State Street, and pier 88,North River, New York, New York, including the personal secretaryto the operating and assistant operating managers, the secretary to theassistant operating manager, the secretary to the claims and insurancedepartment manager, the clerk in the claims and insurance department;and the principal clerk in the accounting department at State Street,but excluding professional employees, executives, guards, the assistantmanager of the passenger accounting section of the State Street ac- ,540DECISIONSOF NATIONALLABOR RELATIONS BOARDcounting department,the chief mail clerk in the State Street mailroom,the clerk in the maintenance,purchasing,and supplies section of the,purchasing department at pier 88,North River, the assistant manager.of the automobile section in the automobile and baggage departmentat pier 88, North River, the chief clerk of the baggage section of the.automobile and baggage department at pier 88,North River,and thehead of the food purchasing section in the purchasing department atpier 88, North River,and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]Federal Paper Board Company, Inc., National Folding Box Com-pany DivisionandInternational Association of Machinists,AFL-CIO,Petitioner.Case No. 1-RC-41450.March 5,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George A. Sweeney,hearing officer.The hearing officer's rulings lnade at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture of paper board andpaper boxes at its board mill and box plant, located on contiguousproperty in New Haven, Connecticut.The Employer contends thatthe unit sought by the Petitioner, consisting of machinists, millwrights,electricians, welders, and other employees in the mechanical mainte-nance department of the board mill, is inappropriate and, in sub-stance, asserts that the only appropriate unit is the unit nowrepresented by the Printing Pressmen2 combining production em-ployees at the box plant and all of the Employer's maintenance"The United Paper Workers, Local 463, AFL-CIO, waspermittedto intervene on thebasis of a possible interestin the unitalleged asappropriate2 The Printing Specialties&Paper Products Union No. 508,International PrintingPressmen & Assistants' Union of North America, AFL-CIO117 NLRB No. 79.